Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remark, filed 11/30/2021, with respect to the rejection(s) of claims 16-21 under 35 U.S.C. 102(a)(2) as being anticipated by Park et al (US 2018/0102817) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Onggosanusi et al (US 2016/0294454) (hereinafter Onggosanusi) in view of Nammi et al 
(US 2016/0353290) (hereinafter Nammi).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi in view of Nammi.
 	Regarding claim 1, Onggosanusi discloses a port configuration method, comprising: 
determining, by a communication device, port configuration information, wherein the port configuration information comprises selection information of port groups, each of the port groups comprises at least one port (see Onggosanusi, p. [0190], e.g., codebook subset restriction (CSR) is intended to limit UE search complexity by reducing the number of hypotheses in 
sending, by the communication device, the port configuration information to a communication peer end (see Onggosanusi, p. [0194], e.g., Codebook subset restriction is signaled by a serving eNodeB to a UE via higher-layer (RRC) signaling/configuration).  
	However, Onggosanusi does not expressly disclose when a number of selected port groups is greater than 1, the port groups are selected in an equally spaced manner.
 	Nammi discloses the above recited limitations (see Nammi, Figs. 11A-11P, p. [0066], e.g., the radiation patterns for four equally spaced (λ/2 separation) transmit antennas with the same polarization in three dimensions for rank=1.  For example, in the four transmit antenna case, the codebook subset restriction for the UE 32 restricts the use of PMIs 3, 9, 11, 12, 13, 14, 15, and 16. Hence, in the codebook subset restriction bitmap, the indices corresponding to these PMIs are set to zero).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Nammi’s teachings into Onggosanusi.  The suggestion/motivation would have been to configure the ports in an equally spaced manner in order to achieve the configuration of the ports.
 	Regarding claim 17, the combined teachings of Onggosanusi and Nammi disclose the method of claim 16, wherein determining, by a communication device, Page 4 of 7port configuration information comprises: configuring, by the communication device, the selection information of the port groups in at least one of following manners: 
configuring the selection information of the port group for various rank groups or layer groups, respectively (see Onggosanusi, p. [0197], e.g., the codebook subset restriction performs subset restriction at the rank level); 
configuring the selection information of the port group for various feedback manners, respectively; 

 	Regarding claim 18, the combined teachings of Onggosanusi and Nammi disclose the method of claim 16, wherein the selection information of the port group is represented by value range information of a port group index, and the value range information of the port group index comprises at least one of following information of the port group index: a starting position; an ending position; a number of values; or a selection rule (see Nammi, p. [0066], e.g., in the four transmit antenna case, the codebook subset restriction for the UE 32 restricts the use of PMIs 3, 9, 11, 12, 13, 14, 15, and 16. Hence, in the codebook subset restriction bitmap, the indices corresponding to these PMIs are set to zero).  
 	Regarding claim 19, Onggosanusi discloses a port configuration device, comprising a processor and a storage device for storing computer executable instructions that when executed by the processor cause the processor to: determine port configuration information, wherein the port configuration information comprises selection information of port groups, each of the port groups comprises at least one port (see Onggosanusi, p. [0190], e.g., codebook subset restriction (CSR) is intended to limit UE search complexity by reducing the number of hypotheses in precoder searching. CSR is intended to select codebook subsets, and p, [0195], e.g., codebook subset restriction includes a bitmap of length), 
send the port configuration information to a communication peer end (see Onggosanusi, p. [0194], e.g., Codebook subset restriction is signaled by a serving eNodeB to a UE via higher-layer (RRC) signaling/configuration).  

 	Nammi discloses the above recited limitations (see Nammi, Figs. 11A-11P, p. [0066], e.g., the radiation patterns for four equally spaced (λ/2 separation) transmit antennas with the same polarization in three dimensions for rank=1).
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Nammi’s teachings into Onggosanusi.  The suggestion/motivation would have been to configure the ports in an equally spaced manner in order to achieve the configuration of the ports.
 	Regarding claim 20, the combined teachings of Onggosanusi and Nammi disclose the device of claim 19, wherein the processor is configured to Page 5 of 7determine the port configuration information by performing an following operation: configuring the selection information of the port group in at least one of following manners: configuring the selection information of the port group for various rank groups or layer groups, respectively (see Onggosanusi, p. [0197], e.g., the codebook subset restriction performs subset restriction at the rank level); configuring the selection information of the port group for various feedback manners, respectively; configuring the selection information of the port group for various antenna groups, respectively; or configuring the selection information of the port group for various measurement reference signal sets, respectively.  
 	Regarding claim 21, the combined teachings of Onggosanusi and Nammi disclose the device of claim 19, wherein the selection information of the port group is represented by value range information of a port group index, and the value range information of the port group index comprises at least one of following information of the port group index: a starting position; an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477